 


109 HR 3419 IH: Northern Nevada Sustainable Development in Mining Act
U.S. House of Representatives
2005-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3419 
IN THE HOUSE OF REPRESENTATIVES 
 
July 25, 2005 
Mr. Gibbons introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To direct the Secretary of the Interior to dispose of certain public lands that are subject to mining operations in Pershing County, Nevada, to support sustainable development opportunities for the community in which the mining operations occur through privatization of the lands allowing for productive post-mining land use that provides for economic development opportunities and local government revenues, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Northern Nevada Sustainable Development in Mining Act. 
2.Findings and purposes 
(a)FindingsThe Congress finds as follows: 
(1)In the past decade, the concept of sustainable development has become standard United States and international policy. 
(2)Sustainable development is environmentally sound and is undertaken in a way that meets the needs of the present without compromising the ability of future generations to meet their needs. 
(3)Federal land managers have worked with the mining industry and other industries over the past decade to develop sustainability principles for resource development on Federal lands, but there is a need to demonstrate and implement these principles. 
(4)For the mining industry, a prime goal of sustainable development is to plan and implement economically viable and productive post-mining land uses that will allow lands impacted by mining to continue providing jobs and other economic benefits beyond the completion of mining activity. Privatization of the surface at mine sites is a crucial component in achieving and maintaining sustainable development opportunities for a mining operation’s host community. 
(5)With more than 80 percent of Nevada’s lands in Federal ownership, the State’s rural communities in particular depend on continued productive uses of Federal lands for jobs, tax revenues, and economic development.  
(6)Mining on Nevada’s public lands is the most important source of high-paying jobs and other economic benefits to rural Nevada communities. Mining on Nevada public lands also provides substantial tax revenues to the Treasury and to State and local governments.  
(7)The Rochester Mine, located in Pershing County, Nevada, provides an excellent opportunity to demonstrate sustainable development principles in the mining industry. 
(8)The Rochester Mine, operated by Coeur Rochester, Inc., opened in 1986 and employs 250 people, most of whom live in or near Lovelock, Nevada. The mine operates on patented lands and approximately 7,000 acres of public lands subject to mining claims and impacted by the mining operation.  
(9)For its 20 years of operation, the Rochester Mine has been the major source of employment for Pershing County residents.  
(10)The Rochester Mine is near the end of its productivity, and closure and reclamation of the mine are expected to begin within 5 years, subject to closure and reclamation plans to be approved by the Secretary of the Interior and the State of Nevada. Given ore grades and exploration results in the area, Coeur Rochester, Inc. does not contemplate any future mining at the site. 
(11)Without a post-mining land use for the Rochester Mine or entry of a new industry, Pershing County faces significant and destabilizing unemployment and loss of tax revenues when the Rochester Mine closes. 
(12)Coeur Rochester, Inc. has developed an innovative plan for post-mining land uses of the Rochester Mine site, including reuse of the mine’s overburden and waste rock as aggregate in California and other markets, and potential use of the mine site as a State-permitted landfill for municipal or industrial wastes or construction debris.  
(13)The public lands subject to mining claims at the Rochester Mine are difficult and uneconomical for the Bureau of Land Management to manage because of the checkerboard pattern of Federal land ownership in the vicinity of the Rochester Mine.  
(14)Disposal of such lands will also serve other important public objectives, including the demonstration of viable and productive post-mining land uses and of other sustainable development concepts in the mining industry. The project would also facilitate the creation of a new long-term employment source and would result in other important economic development benefits and the maintenance of a tax base for Pershing County.  
(15)The Bureau of Land Management has determined that the public lands addressed in this Act are suitable for consolidation of ownership or disposal into private ownership.  
(16)Lands to be conveyed under this Act would remain subject to applicable Federal and State environmental, land use, and safety laws.  
(17)Any lands disposed of by the Secretary pursuant to this Act would be sold at $500 per acre. 
(b)PurposesThe purposes of this Act are— 
(1)to implement a sustainable development project in Pershing County, Nevada; 
(2)to encourage and promote the concept of sustainable development practices in resource-dependent communities that have a limited privately held land base; and 
(3)to provide funds for the general fund of the Treasury, for the State of Nevada abandoned mine lands program, and for education and other purposes in the State of Nevada. 
3.DefinitionsIn this Act: 
(1)ClaimantThe term Claimant means Coeur Rochester, Inc. 
(2)CountyThe term County means Pershing County, Nevada. 
(3)Mining lawThe term the general mining laws includes, in general, the provisions of law codified in chapters 2, 12A, and 16 of title 30, United States Code, and in sections 161 and 162 of such title. 
(4)SecretaryThe term Secretary means the Secretary of the Interior.  
4.Land conveyance 
(a)Conveyance of landNotwithstanding any other provision of law, and not later than 90 days after the date of the enactment of this Act, the Secretary shall convey to the Claimant, in return for a payment of $500 per acre, all right, title, and interest, subject to the terms and conditions of subsection (c), in the approximately 7,000 acres of Federal lands subject to Claimant's mining claims maintained under the general mining laws and depicted on the Rochester Sustainable Development Project map. 
(b)Exemption from review, etcAny conveyance of land under this Act is not subject to review, consultation, or approval under any other Federal law. 
(c)Terms and conditions of conveyance 
(1)No impact on legal obligationsConveyance of the lands pursuant to subsection (a) shall not affect Claimant’s legal obligations to comply with applicable Federal mine closure or mine land reclamation laws, or with any other applicable Federal or State requirement relating to closure of the Rochester Mine and use of the land comprising such mine, including any requirement to prepare any environmental impact statement under the National Environmental Policy Act of 1969. 
(2)No interference with reclamation and closure obligationsThe sustainable development project shall be carried out in a way that is consistent with reclamation and closure obligations under Federal laws. Federal reclamation and closure obligations shall not be used to remove infrastructure identified by Claimant as being usable by a post-mining land use. 
(3)Title to materials and mineralsNotwithstanding any other provision of law, Claimant shall own and have title to all spent ore, waste rock and tailings, and other materials located on lands conveyed pursuant to subsection (a). 
(4)Valid existing rightsAll lands conveyed pursuant to subsection (a) shall be subject to valid existing rights existing as of the date of transfer of title, and Claimant shall succeed to the rights and obligations of the United States with respect to any mining claim, mill site claim, lease, right-of-way, permit, or other valid existing right to which the property is subject. 
(5)Environmental LiabilityNotwithstanding any other Federal, State or local law, the United States— 
(A) shall not be responsible for investigating or disclosing the condition of any property to be conveyed under this Act; and 
(B)shall not be responsible for environmental remediation, waste management, or environmental compliance activities arising from its ownership, occupancy, or management of land and interests therein conveyed under this Act with respect to conditions existing at or on the land at the time of the conveyance.  
5.Disposition of proceeds The gross proceeds of conveyances of land under this Act shall be used as follows: 
(1)Such sums as are necessary shall be used to cover 100 percent of the administrative costs, not to exceed $20,000, incurred by the Nevada State Office and the Winnemucca Field Office of the Bureau of Land Management in conducting conveyances under this Act. 
(2)$500,000 shall be paid directly to the State of Nevada for use in the State’s abandoned mined land program. 
(3)$20,000 per fiscal year for a 5-fiscal-year period shall be paid directly to Pershing County, Nevada. 
(4)Proceeds remaining after the payments pursuant to paragraphs (1) through (3) shall be deposited in the general fund of the Treasury. 
 
